CROCKETT, Justice
(concurring in result) :
In the counterclaim of Mrs. Ann Olsen, she seeks to assert an equitable claim to the subject property deriving through the purchase contract as explained in the main opinion.1 It is elemental that one who invokes considerations of equity and good conscience must have so conducted herself as to justifiably demand them. If the evidence and the reasonable inferences to be drawn therefrom are looked at in the light most favorable to the findings and judgment of the trial court as they should be, I do not see the defendant’s conduct as justifying a ruling in her favor.
Whatever interest the Rocking O Horse Trailers, Inc. had in the property was divested by the transfer to the trustee in bankruptcy. The dealings of the Internal Revenue Service therewith, including the sale and the later cancellation thereof, did nothing more than to cause that interest to revert to the trustee. I do not see that there was any revesting in Rocking O Horse. Therefore the purported transfer of the interest of that defunct family corporation to Mrs. Olsen accomplished nothing. (Parenthetically, I do not dispute defendant’s contention that the officers of a defunct corporation can “wind up its affairs” including necessary transfers of legitimately held corporate property.) 2
These facts are salient: the Olsens had failed over a period of five years to make payments on the contract; had even failed to pay the taxes on the property; and they did not come forward and attempt to assert rights therein until after the Johnsons had acquired it, made substantial improvements thereon, and brought this action to quiet title. Under such circumstances, I think the fair and reasonable conclusion is that they should be deemed to have abandoned the contract; and further agree that they have not so conducted themselves as to justify the invocation of the considerations of equity and good conscience mentioned above in their behalf.
There is another important proposition, which correlates with and falls in the same character as what has been said above, and which effectively supports the judgment of the trial court: the finding expressly made that the Olsens did not make and have not made, a proper and bona fide tender upon which preservation or reinstatement of their rights under the contract could be predicated.

. That under our law there is but one form of civil action, and that rules of law and equity may both be administered therein see Article VIII, Sec. 19, Utah Constitution, and also Wasatch Oil Refining Co. v. Wade, 92 Utah 50, 63 P.2d 1070.


. See Sec. 16-10-101, U.C.A.1953 ; 97 A.L.R. 477.